Citation Nr: 0713230	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from September 1948 until 
August 1952.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

The issues on appeal are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

A RO decision in February 1953 denied entitlement to service 
connection for bilateral hearing loss disability 
(characterized, in 1953, as loss of hearing).  The veteran 
did not perfect an appeal of the February 1953 rating 
decision, and as such, the February 1953 RO denial of his 
claim of entitlement to service connection for a (bilateral) 
hearing loss disability is final.  See 38 U.S.C.A. § 7105(c).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  Hence, the initial 
question before the Board is whether new and material 
evidence has been presented to reopen the claim for service 
connection for bilateral hearing loss.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Further, in providing instruction as 
to what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already in 
the record.

A review of the claims file reveals that, in light of the 
Kent decision, the July 2003 VCAA notification letter sent to 
the veteran is insufficient.  In particular, the veteran was 
not apprised of the basis for the prior final denial, and the 
letter did not describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 

The Board also finds that further development is required in 
order to fulfill VA's duty to notify obligations under the 
VCAA for his claim of entitlement to service connection for 
tinnitus.  Indeed, the July 2003 VCAA notice letter did not 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claims for 
service connection.  Specifically, the notice letter did not 
inform the veteran of what the evidence must show to support 
a claim for service connection.  Additionally, the veteran 
was not provided with notice of his and VA's respective 
duties for obtaining evidence.  Based on the foregoing, 
further notice is necessary to correct this deficiency.

During the pendency of this appeal and pertinent to both 
claims, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In addition to the VCAA notice deficiencies described above, 
the appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date in the event of award of the benefit sought.  
As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of (1) whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for bilateral hearing loss, 
and (2) entitlement to service connection 
for tinnitus, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Kent v. Nicholson, 
20 Vet. App. 1 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence 
must show to support a claim for service 
connection, the division of 
responsibility between him and VA in 
obtaining the evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per 
Dingess/Hartman.

The veteran should be informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for bilateral hearing loss disability 
that were found insufficient in the 
previous final denial of record.

2.  If additional evidence is received, 
readjudicate the issues on appeal and 
consider all evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).





